Citation Nr: 0821382	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  06-36 221	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel




INTRODUCTION

The veteran served on active duty for training from June 1963 
to November 1963.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO) which granted service connection for 
bilateral hearing loss and assigned a 0 percent (non-
compensable) evaluation effective November 22, 2005.  


FINDING OF FACT

On March 2008, prior to the promulgation of a decision in the 
appeal, the Board received notification from the appellant, 
through his authorized representative, that a withdrawal of 
this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The appellant, 
through his authorized representative, has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal is dismissed.



		
S. L. Kennedy 
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


